Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: the prior art, either singly or in combination, fails to anticipate or render obvious, the limitations of:  :  forming slot lower portions of said PCM contacts extending through said contact dielectric and connected to passive segments of said PCM; forming wide upper portions of said PCM contacts being situated over said contact dielectric and over said slot lower portions of said PCM contacts; wherein said contact dielectric separates said wide upper portions of said PCM contacts from said heating element so as to reduce a parasitic capacitance of said RF switch, as required by independent claim 12.  Additionally, the prior art fails to suggest:  forming slot lower portions of said PCM contacts extending through said contact dielectric and connected to passive segments of said PCM; and forming wide upper portions of said PCM contacts being situated over said contact dielectric and over said slot lower portions of said PCM contacts, as required by independent claim 23. Furthermore, the prior art also fails to suggest forming a contact uniformity support layer over said PCM; and forming slot lower portions of PCM contacts extending through said contact dielectric and through said contact uniformity support layer, and connected to passive segments of said PCM, as required by independent claim 29.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




									/RICHARD A BOOTH/                                                                                                                                  Primary Examiner, Art Unit 2812                                                                      

February 13, 2021